DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed October 12, 2021 (hereinafter “10/12/21 Amendment") has been entered, and fully considered.  In the 10/12/21 Amendment, claims 1, 10-14, 16, & 21-25 were amended, and claims 2-4, 9, & 17-20 were cancelled.  No claims were newly added.  Accordingly, claims 1, 5-8, 10-16, & 21-26 are now pending in the application.         
3.	The 10/12/21 Amendment has overcome the claim objections and the rejections under § 112(b) previously set forth in the Non-Final Office Action mailed 08/27/21 (“08/27/21 Action”), with the exception of a rejection of claim 16 under § 112(b), which has been maintained.   
4.	New rejections under §§ 112(a) & 112(b) are set forth herein, necessitated by Applicant’s Amendment.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1, 5-8, 10-16, & 21-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not 
7.	Independent claim 1 has been amended to recite, inter alia, the limitations of:
at least one pressure sensor… 

a controller to selectively operate the plurality of thermoelectric devices, 

wherein the controller selectively operates a first thermoelectric device of the plurality of thermoelectric devices at a first section of the skin contacting surface around the bony prominence of the user based on data from the at least one pressure sensor, …

wherein the controller selectively operates a second thermoelectric device of the plurality of thermoelectric devices at a second section of the skin contacting surface at the bony prominence of the user based on data from the at least one pressure sensor, …

Emphasis added.

As the foregoing emphasized limitations make clear, amended independent claim 1 contemplates (and covers) a configuration wherein one pressure sensor is utilized, and wherein the controller selectively operates multiple thermoelectric devices (i.e., the first thermoelectric device and the second thermoelectric device) at different locations/positions (i.e., around the bony prominence, and at the bony prominence) based on data from one pressure sensor.  
Independent claim 16 includes similar limitations:
at least one pressure sensor… 

a controller to selectively operate the plurality of thermoelectric devices, 

wherein the controller selectively operates a first thermoelectric device of the plurality of thermoelectric devices at a first section of the skin contacting surface around the bony prominence of the user based on data from the at least one pressure sensor, …

wherein the controller selectively operates a second thermoelectric device of the plurality of thermoelectric devices at a second section at the bony prominence of the user based on data from the at least one pressure sensor, …

Emphasis added.

Neither the as-filed Specification nor the priority application describe the controller selectively operating more than one thermoelectric device (a first thermoelectric device and a second thermoelectric device) at different locations/positions based on data from a single pressure sensor.  
By contrast, and with reference (citations) to the published application [U.S. 2019/0125578], the Specification appears only to describe controlling a single thermoelectric device based on data from a single pressure sensor:
[0006] In some embodiments, at least one pressure sensor may detect a bony prominence of the user. The second thermoelectric device may be positioned at the bony prominence of the user. A controller may selectively operate the second thermoelectric device based on data from the pressure sensor.

U.S. 2019/0125578, ¶[0006], emphasis added.

However, when describing controlling multiple thermoelectric devices, the Specification clearly references the use of multiple pressure sensors (plural), and “pressure mapping,” for detecting bony prominences (plural) and other high pressure areas (plural):
[0036] … In one embodiment, pressure mapping is utilized to detect bony prominences and other areas with a high risk of developing injuries where cooling would be focused. Pressure sensors within the heat exchanger module 18 monitor a degree of pressure being applied to each thermoelectric cooler 20. The controller 22 detects areas of high pressure. High pressure may be determined as a function of the patient's weight, the patient's size, and/or the patient's position. By monitoring areas of high pressure, the controller 22 determines where the patient's bony prominences and other areas of high risk are located. The controller 22 utilizes this information to selectively operate certain thermoelectric coolers 20 at the bony prominence as cooling thermoelectric coolers 20. In some embodiments, if the patient is moved during the operation, the controller 22 may monitor changes in pressure to reconfigure the cooling thermoelectric coolers 20.



	While it is appreciated that a word-for-word recitation of a claim limitation in the specification is not required to comply with the written description requirement [see, e.g., Ex parte Sorenson, 3 U.S.P.Q.2d 1462, 1463 (Bd. Pat. App. & Int’f 1987) (“[A]ppellant’s specification need not describe the claimed invention in ipsis verbis to comply with the written description requirement...”)], Examiner can find no language or description to support this limitation or, at the very least, to reasonably convey to one of ordinary skill in the art that the controller selectively operates multiple thermoelectric devices (i.e., the first thermoelectric device and the second thermoelectric device) at different locations/positions (i.e., around the bony prominence, and at the bony prominence) based on data from one pressure sensor.  Moreover, the drawing figures also fail to convey support for this newly added limitation.  
Accordingly, for the foregoing reasons, the as-filed Specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed in independent claims 1 & 16.     
8.	Dependent claims 5-8 & 10-15 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(a).
9.	Dependent claims 21-26 are rejected as ultimately depending from a claim (claim 16) rejected under 35 U.S.C. 112(a).

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 10, 11, 16, & 21-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation “the at least one of the plurality of thermoelectric devices” in line 3.  There is insufficient antecedent basis for this recitation in the claim.
13.	Claim 11 is rejected as ultimately depending from a claim (claim 10) rejected under 35 U.S.C. 112(b).
14.	Claim 16 recites the limitation “the thermoelectric device” in lines 21-22.  This recitation renders the claim indefinite, as it is not clear whether “the thermoelectric device” is referring to the “first thermoelectric device” or the “second thermoelectric device” previously recited in the body of the claim.  Clarification is required.  
15.	Claims 21-26 are rejected as ultimately depending from a claim (claim 16) rejected under 35 U.S.C. 112(b).
16.	Claim 21 recites the limitation “the at least one of the plurality of thermoelectric devices” in lines 3-4.  There is insufficient antecedent basis for this recitation in the claim.
17.	Claim 22 is rejected as ultimately depending from a claim (claim 21) rejected under 35 U.S.C. 112(b).

Response to Arguments
18.	As noted above, new rejections under §§ 112(a) & 112(b) are set forth herein, necessitated by Applicant’s Amendment.  
19.	Additionally, should Applicant amend independent claims 1 & 16 to recite that the controller selectively operates multiple thermoelectric devices (i.e., the first thermoelectric device and the second thermoelectric device) at different locations/positions (i.e., around the bony prominence, and at the bony prominence) based on data from more than one pressure sensor (i.e., at least two pressure sensors, or two or more pressure sensors, etc.), in an effort to overcome the rejection under § 112(a) set forth herein, then the combination of U.S. Patent et al. ("Makansi") remains pertinent, because, as noted in the 08/27/21 Action, Makansi teaches that an enhancement to thermoelectrically cooled and heated surfaces is to have the thermoelectric elements activated only when needed as opposed to all of the time [¶[0036]].  More particularly, Makansi teaches that one or more pressure sensors may be embedded and sensed by a controller, which then activates the elements as desired [¶[0036]].  A benefit/advantage of this configuration is the ability to save power when not in use [¶[0036]].  As such, modifying Brown to include multiple pressure sensors provide the benefit/advantage of only activating thermoelectric elements as needed based on detected pressure, thereby saving power when the device is not in use, as explicitly taught by Makansi.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794





/KAITLYN E SMITH/Primary Examiner, Art Unit 3794